Title: Enclosure: Proposed Arrangement of Recruiting Districts in Massachusetts, [5 March 1799]
From: Brooks, John,Elliot, Simon
To: 


[Medford, Massachusetts, March 5, 1799]

In forming the districts & sub-districts for the recruiting service it will be necessary to have recourse to the census taken, by order of the government of the United States, in the year 1790. It will be found impossible to divide Massachusetts into four equal parts, without discarding many of the present boundaries of counties & towns, & substituting new & appropriate limits. Equality, however, in point of numbers, does not appear to be indicated by any circumstances connected with the recruiting service. Such a division of the state as shall nearly equalize the number of the people in the several districts—preserve as far as possible existing boundaries, & secure the greatest possible degree of compactness for each, will, it is conceived, fulfil the intentions of the Inspector General.
Upon these principles the following arrangement is suggested.
The first District to be formed of the counties of


Suffolk, containing
20877
inhabitants,


Essex
57913



& Middlesex
 42737



amounting to
121527



The second District, to be formed of the counties of


Hampshire
59681
inhabitants


Berkshire
30291



& ⅔ of Worcester
 37872



amounting to
127844



The third District, to be formed of the counties of


Plymouth
29535


Bristol
31709


Barnstable
17354





Dukes country & Nantucket
}



7885


Norfolk
23998


& ⅓ of Worcester
 18935


amounting to
129416


The fourth District, to be formed of the district of Maine, consisting of the counties of


York
28821


Cumberland
25450


Lincoln
29962


Hancock
9549


Washington
2758


amounting to
96540



It will be observed that the three first districts are formed of the territory of old Massachusetts, & the fourth of the province (as it [is] commonly called) of Maine. A considerable disparity in point of numbers will likewise be observed between the fourth, & the other districts. This disparity, however, it is apprehended may be less in fact than in appearance. But were it real, the inconveniencies attending it would be of less moment, than those which would probably result from uniting in one district parcels of territory seperated from each other by the territory of another state.
It is to be remembered that the district of maine, compared with old Massachusetts, is a new settled country; & it is a well known fact that the population of that district for many years past has increased in a ratio far exceeding the rate of increment ascribed to Massachusetts. It is, therefore, presumable that maine contains at the present moment a sufficient number of inhabitants to raise that district to an average with the other three. It may be observed besides, (& the observation may be applied to the second district with still greater force) that a less pressing demand has been made of late for seamen from that district, than from the first & third, within which are most of our old commercial towns, in which the demand has been very great.
Notwithstanding a wish to preserve the existing boundaries of the counties, it is found requisite to divide the county of Worcester. But the geographical situation & relations of that county render a division of it practicable & convenient. As, however, no correct map of the country is at hand, the line of division is not suggested. For the same reason it is not attempted to form at this moment the twenty sub-districts. With the aid of a correct map of Massachusetts, such as Mr. Carlton’s is supposed to be, this may be done at any future moment, without any material retardation of the recruiting service.
Medford March5th 1799.
